Citation Nr: 1811342	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 13, 2013, for eligibility for Dependents' Educational Assistance (DEA) benefits under Title 38, U.S. Code, Chapter 35.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to July 1987, and died in July 2005.  The appellant is his son.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this appeal is with the RO in Houston, Texas.

The Veteran was originally scheduled for a hearing before the Board in July 2017.  In August 2016, this appeal was remanded in order to provide the appellant with another opportunity for a hearing, as it was possible that the appellant did not receive notice that this hearing was scheduled.  A new videoconference hearing at the RO was subsequently scheduled for November 2016.  Notice of this hearing was sent to a number of known locations, to include his mother's address.  Nevertheless, he again did not appear.  In the Board's view, sufficient steps have been taken to afford the appellant a hearing, and that any other attempts to reschedule the hearing would be nonproductive.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street).  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2017).


FINDINGS OF FACT

1.  On March 23, 2005, the Veteran was notified of VA's determination that he was deemed to be permanently and totally disabled.

2.  The Veteran died in July 2005 as a result of a service-connected disability.

3.  The appellant was born in November 1981, and is the child of the Veteran. 

4.  March 23, 2005 is the beginning date for the appellant's education benefits, and the 8-year delimiting date was established as March 23, 2013.

4.  The appellant reached his 31st birthday in November 2012.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for DEA benefits under Chapter 35 beyond August 13, 2013, are not met.  38 U.S.C. §§ 3500, 3511, 3512 (2012); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he is entitled to education benefits past his established delineation date of August 13, 2013.   

Basic eligibility for Chapter 35 benefits for the child of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  

In this case, the appellant's basic eligibility for DEA benefits as the Veteran's child is not in dispute, as he has been found eligible for these benefits.  Rather, the dispute in this case is the delimiting date for such benefits.

Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C. § 3511(a)(1).  The eligibility period generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C. § 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date (1) the effective date of the permanent and total rating, (2) the date VA notifies the veteran of the rating, or (3) any date in between.  38 C.F.R. § 21.3041(a)(2)(ii) (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C. §§ 3540 -3542; 38 C.F.R. § 21.3300).  Moreover, in the case of the Veteran's death, the child can elect any date between the date of the Veteran's death and the date of VA's decision that the Veteran's death was service-connected.  See 38 U.S.C. § 3512(a)(3); 38 C.F.R. § 21.3041(b)(2)(i-ii).

As a preliminary matter, the Board notes that the RO determined that the beginning date of the appellant's DEA award was August 13, 2005 - the date he was notified that the Veteran's cause of death was related to a service-connected disability.  However, the Board finds that this date is incorrect, and the beginning date of the appellant's DEA award is March 23, 2005.  In this case, the Veteran was determined to be permanently and totally disabled on January 1, 2003, and notice of the rating action was provided on March 23, 2005.  Therefore, given that the appellant was between his 18th and 26th birthdays when he was notified, the Board determines that the beginning date of the appellant's DEA award is March 23, 2005.  As such, the delimiting date (which occurred 8 years later) was on March 23, 2013.  

In any event, regardless of whether or not the beginning date of the appellant's DEA award was March 23, 2005 (the date VA notified the Veteran that he was determined to be totally and permanently disabled), or August 13, 2005 (the date VA notified the appellant that the Veteran's death was service connected), the Board acknowledges that the appellant's date of birth is in November 1981, and that the delimiting date in either case, is beyond his 31st birthday.  See 38 C.F.R. § 21.304(d) (termination of eligibility); see also VAOPGCPREC 8-2004 (Basic eligibility period beyond age 31 not barred by 38 C.F.R. § 21.3040(d) except as provided for in 38 U.S.C. § 3512).  

Nevertheless, the appellant asserts that he is entitled to an extension of his delimiting date.  In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(g).  Specifically, the period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C. § 3512(c); 38 C.F.R. § 21.3041(g)(1).

Here, the Board finds that the appellant suspended his educational program due to helping to care for his sick mother, which is a condition beyond his control.  However, given that he turned 31 in November 2011, which was prior to the established delimiting date of March 23, 2013 (or August 13, 2013), the applicable statutory and regulatory provisions do not allow for an extension of the delimiting date under 38 C.F.R. § 21.3043 due to conditions beyond an eligible person's control past the age of 31.  See 38 U.S.C. § 3512(c); see also 38 C.F.R. § 21.3041(g)(1). 

As such, the Board finds that the appellant was entitled to basic eligibility of 8 years, as required by 38 U.S.C. § 3512(a)(3).  However, the limitations of extending the delimiting date under 38 C.F.R. § 21.3041(g)(1) apply in this case, and prohibit any further extension of his delimiting date beyond age 31.  See VAOPGCPREC 8-2004.  

In arriving at this conclusion, the Board has also considered that if an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility beyond age 31 as limited in 38 C.F.R. § 21.3041(g)(2)(i), (ii).  This exception does not apply in this case, as there is no indication that the Veteran was enrolled in an educational institution at the time his ending date occurred.  

As a result, while the Board is sympathetic to the appellant's case, there is no legal basis for extending his delimiting date past March 23, 2013.  Therefore, the claim must be denied.

VA Duty to Notify and Assist

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2017).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.



ORDER

Entitlement to an extension of the delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, beyond March 23, 2013, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


